DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/5/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891).
Regarding claim 1, Koops discloses concentric multi-layered microfiber comprising an exterior polymeric layer, an interior polymeric layer, an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and an internal lumen, said internal lumen comprises cells and/or molecules of interest (Abstract, [0021-0025], [0035], and Fig. 4).
Koops discloses that the fibre diameter is between 10 µm and 3mm, wherein the interior layer has a thickness of less than 0.5 mm [0037].  Koops fails to explicitly disclose that each of the polymeric layers having a thickness of about 5 nm to 10 µm.  However, given that Koops discloses that the fibre diameter is minimally 10 µm (total thickness) and one of the layers is less than 0.5 mm, Koops discloses an overlapping thickness range for each of the polymeric layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Or the alternative, Koops discloses that the pressure drop is dependent on the thickness and porosity of the layers, which ultimately results in mechanical stability [0036].  Thus, the thickness is a result effective variable.  A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the thickness of each polymeric layers since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the thickness of the polymeric layers dependent on what the end use fiber was used for [0036]. 
Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
Regarding claims 2 and 14-15, Koops discloses that the interior layer further comprises water soluble polymers with the materials as claimed [0048].
Regarding claim 3, Koops discloses that the microfiber being a triple-layer microfiber, however, fails to disclose a relationship such that the polymeric solution solidifies faster from the exterior of the fiber to the interior of the fiber.  However, the rate of the solidifying of the polymeric solution is a product by process limitation (please see withdrawn claim 26).  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Koops discloses a solidified polymeric fiber.  
Regarding claim 4, Koops discloses that the microfiber is hollow (Abstract).
Regarding claim 5, Koops discloses that the layer is substantially porous layers (Abstract).
Regarding claims 6-8, Koops discloses that the materials of the polymers as claimed [0023, 0033, 0035].
Regarding claim 10-11, Koops discloses the materials as claimed [0048].
Regarding claim 13, Koops discloses the materials as claimed [0048].
Regarding claim 18, Koops discloses a microfiber comprising an interior layer as claimed, however, fails to disclose the cell concentration within the internal layer is at least 10 OD.  However, a person having ordinary skill in the art before the effective filling date of the claimed invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the cell concentration within the internal layer since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the cell concentration on what the end use microfiber was used for [0036, 0055, 0059]. 
Regarding claim 19, Koops discloses that the interior layer further comprises media for maintaining and/or supporting said cell viability and/or activity [0024-0030].
Regarding claim 20, Koops discloses the molecules of interest as claimed [0025].


Claim 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891) in view of Chuang et al. (US 2007/0009736).
Regarding claim 9, Koops discloses a microfiber comprising an exterior layer as set forth above, however, fails to explicitly disclose that it comprises PVDF-HFP.  Koops discloses the claimed invention except that it uses polyimide instead of PVDF-HFP.  Chuang shows that PVDF-HFP is an equivalent structure known in the art (Examples and [0023]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute polymers of Koops for PVDF-HFP in the invention of Koops.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 21, Koops discloses concentric multi-layered microfiber comprising an exterior polymeric layer, an interior polymeric layer, an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and an internal lumen, and an internal lumen, said internal lumen comprises cells and/or molecules of interest (Abstract, [0021-0025], [0035], and Fig. 4).
Koops discloses that the fibre diameter is between 10 µm and 3mm, wherein the interior layer has a thickness of less than 0.5 mm [0037].  Koops fails to explicitly disclose that each of the polymeric layers having a thickness of about 5 nm to 10 µm.  However, given that Koops discloses that the fibre diameter is minimally 10 µm (total thickness) and one of the layers is less than 0.5 mm, Koops discloses an overlapping thickness range for each of the polymeric layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
Or the alternative, Koops discloses that the pressure drop is dependent on the thickness and porosity of the layers, which ultimately results in mechanical stability [0036].  Thus, the thickness is a result effective variable.  A person having ordinary skill in the art before the effective filling date of the invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art at the time of the invention was made to optimize the thickness of each polymeric layers since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the thickness of the polymeric layers dependent on what the end use fiber was used for [0036]. 
Further, Koops discloses a microfiber comprising an exterior layer as set forth above, however, fails to explicitly disclose that it comprises PVDF-HFP.  Koops discloses the claimed invention except that it uses polyimide instead of PVDF-HFP.  Chuang shows that PVDF-HFP is an equivalent structure known in the art (Examples and [0023]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute polymers of Koops for PVDF-HFP in the invention of Koops.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  

Response to Arguments
Applicant's arguments filed 9/5/22 have been fully considered but they are not persuasive. 
	Applicant argues that Koop does not teach a concentric multi-layered electronspun microfiber having an exterior polymeric layer, (ii) an interior polymeric layer, (iii) an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and (iv) an internal lumen comprising cells and/or molecules of interest (emphasis added).  The examiner respectfully disagrees.
Applicant argues that Koops discloses a multilayered fiber prepared by extrusion and do es not teach or suggest a concentric layered electrospun microfiber as presently claimed (emphasis added).  Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  Applicant goes on to say that Koops teaches that the fiber has a diameter of about 10 µm and 3 mm [0037].  Applicant’s arguments have been found unpersuasive as Koops would also discloses the structure.  Koop’s diameter of about 10 µm and 3 mm, which encompasses total thickness of the fiber, overlaps Claim 1 of having a fiber having a minimum total thickness of about 30 µm.  Thus, the claimed product appears to be the same product disclosed in the prior art.  
Applicant argues that Koop does not teach a concentric multi-layered microfiber having an exterior polymeric layer, (ii) an interior polymeric layer, (iii) an intermediate polymeric layer residing between the exterior polymeric layer and the interior polymeric layer, and (iv) an internal lumen comprising cells and/or molecules of interest (emphasis added).  Rather, applicant contends that Koops teaches at most a multi-layered fiber formed by extrusion having a layer particulate material sandwiched between two polymeric porous layers.  The examiner respectfully disagrees.  Koop explicitly disclose “the second porous layer comprises the same or another polymer than the polymeric matrix of the first porous layer” [0032] and “[t]he invention also encompasses porous fibres comprising a third porous layer, wherein the second and third porous layers sandwich the first porous layer” and “[t]his third porous layer comprises a polymeric material that can be the same or different from the other layers” [0035] (emphasis added).  Since Koop discloses all of the porous layers comprises a polymer, Koop’s porous layers reads upon the claimed polymeric layers.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785  

/Holly Rickman/Primary Examiner, Art Unit 1785